Citation Nr: 0314503	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  00-22 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for depression, claimed 
as secondary to service connected headaches and a left eye 
disability.  

2.  Entitlement to service connection for a right eye 
disability.  

3.  Entitlement to a disability rating in excess of 30 
percent for aphakia, with impaired vision and chorioretinal 
changes of the left eye.  

4.  Entitlement to a compensable rating ptosis of the left 
upper eyelid.  

5.  Entitlement to a disability rating in excess of 10 
percent for headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones


REMAND

The veteran served on active duty from March 1962 to May 
1964.

The issue of entitlement to an increased rating for his 
service-connected aphakia of the left eye is inextricably-
intertwined with the issue of service connection for a right 
eye disability, and it will be held in abeyance pending 
requested development.  

This claim is remanded for the following additional 
development:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
under 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully satisfied.  
See also 38 C.F.R. § 3.159 (2002).  

2.  The veteran must be scheduled for a 
VA examination to evaluate his 
disabilities of the right and left eyes.  
All diagnostic tests deemed necessary by 
the examiner should be performed, and the 
claims file should be reviewed in 
conjunction with the examination.  
Regarding the right eye, the examiner 
should state, for any current disability 
of the right eye, whether it is as likely 
as not such a diagnosis is due to or the 
result of the veteran's service-connected 
aphakia and chorioretinal changes of the 
left eye.  Regarding the veteran's left 
eye, the examiner should describe what 
degree of obstruction, if any, of the 
pupil results from the veteran's ptosis.  
Also, any disfigurement of the left 
eyelid should also be described.  The 
medical basis for all opinions rendered 
should be given.   

3.  The veteran must be scheduled for a 
VA neurological examination to determine 
the severity and frequency of his 
headaches.  The claims folder should be 
reviewed by the examiner in conjunction 
with the examination.  All diagnostic 
tests deemed necessary by the examiner 
should be performed.  After evaluating 
the veteran, the examiner should discuss 
both the frequency, severity, and 
duration of the veteran's headaches.  
Also, the examiner should note what 
effect, if any, the veteran's headaches 
have on his employability.  The medical 
basis for all opinions rendered should be 
given.   

4.  After the examinations requested 
above have been accomplished and the 
reports associated with the claims 
folder, then the veteran must be 
scheduled for a VA psychiatric 
examination to determine the nature and 
etiology of any current psychiatric 
disability.  The claims folder should be 
reviewed by the examiner in conjunction 
with the examination.  After evaluating 
the veteran, and performing all necessary 
diagnostic tests, the examiner should 
list any current psychiatric disabilities 
present.  For each listed psychiatric 
disability, the examiner should stated 
whether it is as likely as not such a 
disability such a diagnosis is due to or 
the result of the veteran's service-
connected aphakia and chorioretinal 
changes of the left eye, and/or his 
service-connected headaches.  The medical 
basis for all opinions rendered should be 
given.   

5.  After the development requested above 
has been completed to the extent 
possible, as well as any other 
development deemed necessary by the RO 
after review of the record, the RO should 
again consider the veteran's pending 
claims in light of the additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the appellant and representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


